Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 14, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158591(50)(51)(52)                                                                                       David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  CAROLYN ANDERSON,                                                                                                    Justices
           Plaintiff-Appellee,
  and

  AMERICAN ANESTHESIA ASSOCIATES,
  SPINE SPECIALISTS OF MICHIGAN, and
  OMEGA REHAB SERVICES, LLC,
            Intervening Plaintiffs,
                                                                      SC: 158591
  v                                                                   COA: 336999
                                                                      Wayne CC: 15-008247-NF
  MICHAEL ROY CLAY,
           Defendant,
  and

  AMERICAN COUNTRY INSURANCE
  COMPANY,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer is GRANTED. The answer submitted on November 30, 2018, is accepted
  as timely filed. On further order of the Chief Justice, the motions for defendant-appellant
  for immediate consideration and to strike the answer are DENIED as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 14, 2018

                                                                                Clerk